        Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANNA KATIE CULP,                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )      Case No. CIV-19-424-PRW
                                                   )
JIM REYNOLDS, in his                               )
official capacity as Cleveland County              )
Treasurer,                                         )
                                                   )
                      Defendant.                   )

                                          ORDER

       Before the Court is Defendant Jim Reynolds’ motion to dismiss Plaintiff’s Amended

Complaint (Dkt. 18) for failure to state a claim upon which relief can be granted. The

background of this case is laid out in the Court’s previous order granting Defendant’s

motion to dismiss (Dkt. 16). The Court dismissed the claims without prejudice to refiling,

and Plaintiff filed an amended complaint (Dkt. 18). Defendant again requests the Court to

dismiss Plaintiff’s claims, and for the reasons outlined below, the motion is granted in part

and denied in part.

                                    Standard of Review

       In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, all well-pleaded

allegations in the complaint must be accepted as true and viewed “in the light most

favorable to the plaintiff.”1 While a complaint need not recite “detailed factual allegations,”



1
 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir.1996)).

                                              1
           Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 2 of 13



“a plaintiff’s obligation to provide the grounds of [her] entitle[ment] to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.”2 The pleaded facts must establish that the claim is plausible. 3

                                            Analysis

          Retaliation

          Defendant seeks dismissal of Plaintiff’s Title VII retaliation claim related to her

reporting of alleged harassment by Brandon Jones and Kim Jones.4 Title VII makes it “an

unlawful employment practice for an employer to discriminate against any of his

employees . . . because [s]he has opposed any practice made an unlawful employment

practice by this subchapter, or because [s]he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter.”5

          To establish a prima facie case of retaliation,6 Plaintiff must show (1) she engaged

in protected activity under Title VII, (2) Defendant Reynolds took an adverse employment

action against her,7 and (3) a causal connection exists between the protected activity and



2
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
3
    Id.
4
    Mot. to Dismiss Pl.’s Am. Compl. & Supp. Br. (Dkt. 18) at 312.
5
    42 U.S.C. § 2000e—3(a).
6
  At this early stage of the case, Plaintiff need not make out a prima facie case of
discrimination. See Bekkem v. Wilkie, 915 F.3d 1258, 1274–75 (10th Cir. 2019).
7
 See Braxton v. Nortek Air Sols., LLC, 769 F. App’x 600, 605–06 (10th Cir. 2019) (quoting
Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006)) (“For a retaliation claim
                                               2
          Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 3 of 13



the adverse action.8 To satisfy the causation element “requires proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or actions

of the employer.”9 This equates to proof of “‘circumstances that justify an inference of

retaliatory motive.’”10

         The Tenth Circuit explains how the failure to state a claim standard of Fed. R. Civ.

P. 12(b)(6) applies to a Title VII retaliation claim:

         A complaint raising a claim of discrimination does not need to conclusively
         establish a prima facie case of discrimination, but it must contain more than
         “ ‘[t]hreadbare recitals of the elements of a cause of action, supported by
         mere conclusory statements.’ ”11 “While we do not mandate the pleading of
         any specific facts in particular,” a plaintiff must include enough context and
         detail to link the allegedly adverse employment action to a discriminatory or
         retaliatory motive with something besides “sheer speculation.”12 “[A]
         plaintiff should have”—and must plead—“at least some relevant information
         to make the claims plausible on their face.”13 . . . “Pleadings that do not allow
         for at least a reasonable inference of the legally relevant facts are
         insufficient.”1415




under Title VII, an adverse employment action is something that would have ‘dissuaded a
reasonable worker from making or supporting a charge of discrimination.’”).
8
    Stover v. Martinez, 382 F.3d 1064, 1071 (10th Cir. 2004).
9
    Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).
10
  Ward v. Jewell, 772 F.3d 1199, 1203 (10th Cir. 2014) (quoting Williams v. W.D. Sports,
N.M., Inc., 497 F.3d 1079, 1091 (10th Cir. 2007)).
11
  Khalik v. United Air Lines, 671 F.3d 1188, 1193 (quoting Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)).
12
     Id. at 1194.
13
     Id. at 1193.
14
   Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231, 1236 (10th Cir. 2013)
(internal quotation marks omitted).
15
     Bekkem, 915 F.3d at 1274–75.

                                                3
            Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 4 of 13



           1. Retaliation based on reporting conduct of Brandon Jones

           First, Defendant argues that Plaintiff fails to state a claim for retaliation related to

Brandon Jones’ alleged harassment of her coworker because this incident involved no

conduct protected by Title VII.16 According to Defendant, not only was Plaintiff not present

during the alleged sexual assault, but it “occurred outside the office and after an office-

sanctioned party had concluded.”17

           Defendant further asserts that Plaintiff fails to state a retaliation claim because it is

undisputed that Brandon Jones is not a Treasurer’s Office employee.18 And although

Plaintiff “now conveniently claims that Brandon Jones was a ‘co-worker’ even though she

further states that he worked for a completely separate division of the county,” Defendant

argues this is insufficient to establish liability.19 Defendant also points out that the amended

complaint does not contain an allegation that Defendant had any supervisory authority or

control over Brandon Jones, but instead that Brandon Jones worked for “a completely

different and separately-elected County official, Commissioner Haralson.”20

           Defendant continues that “Plaintiff’s allegation that she was engaging in protected

activity by encouraging the victim in reporting the incident to Treasurer Reynolds so that

he could help safeguard the victim from future harassment” fails to state a claim because



16
     Mot. to Dismiss Pl.’s Am. Compl. & Supp. Br. (Dkt. 18) at 45.
17
     Id. at 4.
18
     Id. at 5.
19
     Id.
20
     Id.

                                                   4
            Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 5 of 13



“[t]his generalized possibility of future harassment in the workplace is speculative . . . .”21

Finally, Defendant contends that the amended complaint lacks a factual allegation or

insinuation that Defendant’s decision to terminate Plaintiff was motivated by her sex. 22

           Plaintiff responds that she has stated a retaliation claim because “assisting the victim

in reporting her sexual assault at a work-related function by the husband of a coworker to

law enforcement and her employer with the aim of preventing sexual harassment and

assault in the workplace in the future” constitutes protected opposition to discrimination.23

She continues:

           [I]t is plausible that Culp and the victim reasonably believed that Brandon’s
           actions violated the victim’s right to be free from sexual harassment and
           assault. It is further plausible that Culp addressed the issue in the workplace
           because the sexual assault was sufficiently related to the workplace to cause
           her to believe that, if not addressed by the employer, the actions would likely
           rise to the level of a hostile work environment. Indeed, but for Culp’s actions,
           the victim could very well have been assaulted at work by Brandon, who was
           likely to appear at work because he was a co-worker’s husband and fellow
           employee of Cleveland County. But Culp acted to prevent this. And Title VII
           protects such actions.24

           Plaintiff also explains that to be protected by Title VII, she need not have

complained on her own behalf or prove an actual violation of Title VII.25 And here, Plaintiff




21
     Id. at 6.
22
     Id.
23
     Pl.’s Resp. in Opp. to Def.’s Mot. to Dismiss Am. Compl. (Dkt. 19) at 9.
24
     Id. at 1011.
25
     Id. at 11.

                                                  5
           Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 6 of 13



argues, “there can be no doubt that the underlying behavior” could have escalated to a

violation based on Brandon’s close connection to the workplace.26

          Upon a review of the complaint and viewing all well-pleaded facts as true and in the

light most favorable to Plaintiff, the Court finds that dismissal is inappropriate. The

amended complaint alleges that Brandon Jones is a coworker of both Plaintiff and the

victim,27 and that Plaintiff reported Brandon Jones’ misconduct to Defendant Reynolds due

to her belief that it would protect the victim from further sexual assaults in the workplace

by coworker Brandon Jones.28 Thus, although it is unclear whether Defendant Reynolds in

fact violated Title VII, the alleged facts demonstrate a reasonable good faith belief by

Plaintiff that she was engaging in a protected action under Title VII.29 Moreover, the

remaining allegations provide context and detail to link Plaintiff’s termination to a

retaliatory motive by Defendant Reynolds. Prior to her report to Defendant Reynolds,

Plaintiff contends that she was never disciplined in the workplace.30 But then at a time after

her report, Plaintiff alleges that Defendant Reynolds became upset with her and accused


26
     Id. at 12.
27
     Am. Compl. (Dkt. 17) at 3.
28
     Id. at 4.
29
  Crumpacker v. Kansas Dep’t of Human Res., 338 F.3d 1163, 1171 (10th Cir. 2003). The
Court notes that it is unclear in the amended complaint how close Brandon Jones worked
with Plaintiff and the victim. Plaintiff alleges he was a coworker, but also explains that he
worked in a different agency and had a different supervisor. Moreover, the incident
happened at a bar in a gathering of people who had just come from a workplace event.
Viewing the allegations as true and in the light most favorable to Plaintiff, she plausibly
had a reasonable good faith belief that she was reporting conduct that fell under Title VII
to Defendant Reynolds.
30
     Am. Compl. (Dkt. 17) at 2.

                                               6
            Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 7 of 13



her of telling the office about the assault.31 The amended complaint also alleges that

Defendant Reynolds reprimanded Plaintiff and told her that her behavior would not be

tolerated.32 These circumstances justify an inference of retaliatory motive, so Plaintiff

accordingly states a retaliation claim upon which relief can be granted based on her report

of Brandon Jones’ misconduct.

           2. Retaliation based on reporting conduct of Kim Jones

           Second, Defendant argues that Plaintiff fails to state a claim for retaliation related

to Kim Jones’ alleged sex-based harassment of Plaintiff and her coworker.33 In Defendant’s

view, Plaintiff has pleaded insufficient facts to show she engaged in protected activity and

to establish a causal connection between her termination and a protected activity. 34 In

support of this argument, Defendant points to the elements of a sex-based harassment

claim.35 “To establish [that] a sexually hostile work environment existed, a plaintiff must

prove the following elements: (1) she is a member of a protected group; (2) she was subject

to unwelcome harassment; (3) the harassment was based on sex; and (4) [due to the

harassment’s severity or pervasiveness], the harassment altered a term, condition, or

privilege of the plaintiff’s employment and created an abusive working environment.”36




31
     Id. at 4.
32
     Id. at 5.
33
     Mot. to Dismiss Pl.’s Am. Compl. & Supp. Br. (Dkt. 18) at 612.
34
     Id.
35
     Id. at 610.
36
     Harsco Corp. v. Renner, 475 F.3d 1179, 1186 (10th Cir. 2007) (internal citation omitted).

                                                 7
            Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 8 of 13



Defendant Reynolds concedes that Plaintiff is a member of a protected group,37 but he

argues that the allegations do not demonstrate that Plaintiff was the victim of sexual

harassment by Kim Jones, nor that the alleged harassment occurred because of her sex or

gender.38

           Defendant continues that even if the amended complaint sufficiently pleads that

Plaintiff engaged in a protected activity, dismissal is still appropriate because it “fails to

allege any facts which indicate that Reynolds terminated Plaintiff’s employment in July of

2017 because she complained of purported sexual harassment by a co-worker.”39 “At most,

she offers that she ‘reasonably believed’ that Reynolds was adopting and supporting Kim

Jones’ behavior by not disciplining Kim Jones,” and “[t]he only allegations suggesting any

retaliatory intent or motive are her own conclusory beliefs . . . .”40

           Plaintiff responds that the harassment by Kim Jones was severe, but even if it

wasn’t, she doesn’t have to wait until harassment is severe to claim the protections of Title

VII.41 Plaintiff continues that she has

           sufficiently alleged that the harassment was based on Culp’s protected
           opposition, based on her allegation that Kim alleged that the victim would
           never have come forward, but for Culp’s involvement and that Kim
           threatened that if Culp and the victim didn’t shut their mouths, Kim would
           shut them. Culp has also sufficiently alleged that she reasonably believed
           Kim’s harassment was based on Culp’s and the victim’s gender, based on the


37
     Mot. to Dismiss Pl.’s Am. Compl. & Supp. Br. (Dkt. 18) at 9.
38
     Id. at 10.
39
     Id. at 11.
40
     Id.
41
     Pl.’s Resp. in Opp. to Def.’s Mot. to Dismiss Am. Compl. (Dkt. 19) at 14.

                                               8
            Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 9 of 13



           allegation that Kim stated that she knew what kind of girls that Culp and the
           victim were and that they would be found out.42

Plaintiff argues that Kim Jones’ comment that she “knew what kind of girls Culp and the

victim were” can be reasonably interpreted to reflect discriminatory animus towards

women with “loose sexual morals”43 and their “failure to conform with gender stereotypes

that expect women to hold stricter morals than men.”44 Finally, Plaintiff asserts that she

need not allege anything more for causation because she “alleged that all of Kim’s and

Reynolds’s behavior derived from her protected opposition to the initial sexual harassment

of the victim and from Culp’s complaints about Kim’s gender-based harassment.”45

           The Court finds Plaintiff fails to state a retaliation claim as it relates to the alleged

sexual harassment by coworker Kim Jones because the factual allegations do not allow for

a reasonable inference of the legally relevant facts. The amended complaint states that Kim

“was openly hostile to Culp, alleging that the victim never would have come forward

without Culp’s influence;”46 Kim would leave, upset and angry, if Plaintiff or the victim

went near her desk or the breakroom when Kim was in it;47 Kim told Plaintiff and the

victim to keep their mouths shut or she would shut them;48 Kim threatened Plaintiff with



42
     Id. at 1415.
43
     Id. at 15.
44
     Id. at 1516.
45
     Id. at 17.
46
     Am. Compl. (Dkt. 17) at 4.
47
     Id.
48
     Id. at 5.

                                                   9
          Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 10 of 13



violence;49 and Kim said that she “knew what kind of girls Culp and the victim were and

that they would be found out.”50 The amended complaint also asserts in a conclusory

manner that “Culp reasonably believed that these statements were motivated by Culp’s and

the victim’s gender and Kim’s beliefs about proper adherence to gender stereotypes.” 51 It

further asserts that “Kim continued to subject the victim to harassment.”52 These

allegations are vague and conclusory, and the amended complaint lacks any factual

allegations that provide insight into how Kim Jones’ alleged harassment was based on

gender or sex. Indeed, the facts and inferences accepted as true and viewed in the light most

favorable to Plaintiff still support the conclusion that any harassment by Kim Jones was

not based on the sex of Plaintiff or the victim, but instead because they were involved with

her husband’s indiscretion and its dissemination into office chatter. The amended

complaint’s allegation that Kim made a statement about “girls” does not transform her

actions into sex-based harassment. Accordingly, Plaintiff fails to state a retaliation claim

upon which relief can be granted, so this claim is dismissed with prejudice.

          Public Policy Tort

          Finally, Defendant Reynolds again argues Plaintiff’s Burk tort claim must be

dismissed because an actionable public policy Burk claim cannot be based upon the cited




49
     Id. at 6.
50
     Id. at 4.
51
     Id. at 45.
52
     Id. at 5.

                                             10
         Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 11 of 13



statutes that allegedly led to her termination.53 To state a Burk tort claim, Plaintiff must

allege in part that her termination was “in significant part for a reason that violates an

Oklahoma public policy goal [] that is found in Oklahoma’s constitutional, statutory, or

decisional law . . . .”54 Plaintiff’s second cause of action in the amended complaint is

virtually identical to that in the original complaint55 that the Court previously dismissed for

failure to state a claim.56 The Court remains unaware of any Oklahoma precedent

recognizing the use of the cited criminal statutes as a basis from which to derive actionable

public policy for a Burk claim, nor does it discern a clear and compelling public policy

from these statutes that would give rise to such a claim.57 As a result, Plaintiff’s Burk tort

claim based public policy underlying 21 O.S. §§ 267, 455, 540, and 546 still fails to state

a claim upon which relief can be granted.

         In her response, Plaintiff argues for the first time that she “may base her public-

policy tort for wrongful discharge on her involvement in reporting sexual battery and




53
     Mot. to Dismiss Pl.’s Am. Compl. & Supp. Br. (Dkt. 18) at 12.
54
  Moore v. Warr Acres Nursing Ctr., LLC, 2016 OK 28, ¶ 19, 376 P.3d 894, 899–900
(quoting Vasek v. Board of County Commissioners, 2008 OK 35, ¶¶ 27–28, 186 P.3d 928).
55
  The original complaint only includes one additional paragraph. See Compl. (Dkt. 1) at 8
(“38. Oklahoma public policy also condemns harassment based on sex. See 25 O.S. §
1350.”).
56
     See Order (Dkt. 16).
57
  The Court further adopts its reasoning in the first order on Defendant’s motion to dismiss.
See id. at 1017.

                                              11
          Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 12 of 13



indecent exposure against a friend and coworker.”58 She concedes that she did not

previously invoke these statutes, but nevertheless contends that she

          has sufficiently incorporated these statutes as a basis for her public-policy
          tort by citing the criminal prosecution of Brandon Jones in McClain County
          Case No. CJ-2017-212 at footnote 2 on page 3 of her complaint, in which
          the State of Oklahoma charged Brandon Jones for violating (1) 21 O.S. §
          1123(B) for sexual battery on information that he “intentionally pulled down
          [the victim’s] shirt, fondled and kissed her breast, and put his hand down the
          pants of [the victim] . . . in a lewd and lascivious manner and without
          consent” and (2) 21 O.S. § 1021(A)(1) for indecent exposure on information
          that he “willfully, knowingly, and lewdly expos[ed] his penis to [the
          victim].”59

          The Court disagrees that citing the state case in a footnote in the fact section of the

amended complaint was enough to put Defendant Reynolds on fair notice the basis of her

claim, when her second cause of action clearly articulates that the claim is based on 21 O.S.

§§ 267, 455, 540, and 546,60 rather than the statutes she invokes in her response to the

motion to dismiss. Viewing the allegations as true and in the light most favorable to

Plaintiff, the Court finds that Plaintiff’s Burk tort claim must be dismissed with prejudice

because amendment to specifically invoke the belatedly-invoked statutes would be futile,

as the Court is unaware of any state court precedent recognizing a Burk tort claim based on

those statutes.




58
     Pl.’s Resp. in Opp. to Def.’s Mot. to Dismiss Am. Compl. (Dkt. 19) at 18.
59
     Id. at 19.
60
   Am. Compl. (Dkt. 17) at 8. Although not relevant to this analysis, the Court notes that
this footnote was also in the original complaint, and Plaintiff made no argument in the
motion to dismiss briefing that its inclusion incorporated the sexual battery and indecent
exposure statutes into her public policy tort claim.

                                                12
       Case 5:19-cv-00424-PRW Document 23 Filed 07/13/20 Page 13 of 13



                                       Conclusion

       The motion (Dkt. 18) is therefore GRANTED IN PART and DENIED IN PART.

Plaintiff’s retaliation claim based on reporting the conduct of Kim Jones and public policy

tort claim are DISMISSED with prejudice. Plaintiff’s retaliation claim based on reporting

the conduct of Brandon Jones is DENIED.

       IT IS SO ORDERED this 13th day of July, 2020.




                                            13
